DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 01/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a display which displays: whether said end effector is in said clamped state or said unclamped state and a locked-out status indicative of said firing member being prevented from performing a said firing stroke by said firing lockout, is not found in the specification.  Also the term “independent” “independently” is/are not found in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a display/indicator which displays/indicates: whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state; the position of said firing member; and the force experienced by the firing member during a said firing stroke wherein said display further displays/indicates the force experienced by said end effector when said firing member performs a firing stroke, does not reasonably provide enablement for displaying/indicating whether said end effector is in said clamped state or said unclamped state and a locked-out status indicative of said firing member being prevented from performing a said firing stroke by said firing lockout.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Since there is no disclosure for the clamp/unclamp state and lockout status being displayed; then it is unclear if there is proper support for these limitations. Also since the term “independent” “independently” is/are not found in the specification the phrase “wherein said firing member is operable independently of said actuator” is unsupported.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 9743928 B2 in view of Beetel (US 20060273135 A1) and further in view of Viola (US 20060278680 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a stapler controlling a firing member and having a display that shows closure forces, firing forces, articulation angle, etc. except for the conventional driving cutting member with a camming member to cam the jaws closed as taught by Beetel also having  a gap/distance measurement device (50), contact sensors (60),  firing lockout (strain/displacement sensors 62 [0006-0017, 0052-0064, 0121]) force sensors (264/364, [0090, 0101, 0112]), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (CPU/gauge 140, [0006-0017, 0061, 0076], fig. 7) and a firing member (312/368) comprises a knife member (380) and a cam member (386), and wherein said cam member cammingly engages said second jaw during said firing stroke ([0093-0101], figs. 16-20) and Viola also teaches having similar threaded drive (74), a display/indicator (62/50) with feedback sensors that provide a display of claiming time (figs. 5-6 and 9) of jaws 21, 22, drive member progress, a lock/stop [0081, 0087] and delay of movement of firing sled [0012, 0058-0095], figs. 1-10) and Viola also teaches having a cutting/knife member (138) and a laterally-extending/camming member (142 [0062-0063]), and wherein said laterally-extending/camming member engages the second jaw (at 144/146) during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke ([0062-0063]),fig. 2). Given claims 1-9 of U.S. Patent No. US 9743928 B2 being directed to a stapler controlling a firing member and having a display that shows closure forces, firing forces, articulation angle, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify U.S. Patent No. US 9743928 B2 with having a conventional driving cutting member with a camming member to cam the jaws closed as taught by for automated control, safety, and/or feedback purposes as taught by Beetel and Viola that teach providing/displaying operation feedback to a user with a cam member on a firing/cutting member is conventional.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hooven (US 5518163 A) in view of Whitman et al. (US 6981941 B2) in view of Beetel (US 20060273135 A1) and further in view of Viola (US 20060278680 A1).
Regarding claims 21-23, Hooven discloses a powered surgical stapler (30), comprising: a housing (FIG. 1); a motor-driven (45) input configured to generate a rotary motion; an actuator (on/off switch 48, 49, figs. 1-5 or trigger, power control switches 81/82 figs. 11-16) movable relative to said housing between an unactuated position and an actuated position; an elongate shaft (41) extending from said housing; an end effector (42/70, figs. 5-11 and/or 160 fig. 17) extending from said elongate shaft, wherein said end effector is comprises a first jaw (74) and a second jaw (75) moveable relative to first jaw (via pin 78, col. 5, lines 9-35, figs. 6-10) between an unclamped state and a clamped state in response to said actuator (col. 4, lines 45-67, col. 5, lines 10-67); a firing member (82/83) configured to translate within said end effector during a firing stroke in response to said rotary motion, wherein said firing member is operable independently of said actuator (fringing member can be operated with separate controller function and plurality of power switches, col. 3, lines 45-67, col. 6, lines 48-67); 
wherein said firing member is resettable to translate through another firing stroke (reset at contact of 87); a firing lockout (miniature sensors/limit switches/Abort, col. 8, lines 17-67, figs. 18-20); and a display (32/202) which displays: whether said end effector is in said clamped state or said unclamped state; whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state; the position of said firing member; a locked-out status indicative of said firing member being prevented from performing a said firing stroke by said firing lockout; and the force experienced by the firing member during a said firing stroke wherein said display further displays the force experienced by said end effector when said end effector transitions between said unclamped state and said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (col. 4, lines 1-63, col. 6, lines 10-67, col. 8, lines 1-67, figs. 1-12 and 17-20).
Hooven fails to explicitly disclose or teach having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and wherein said firing member comprises a knife member and a cam member, and wherein said cam member cammingly engages said second jaw during said firing stroke.
	Whitman et al. teaches having a display (16, col. 4, lines 60-67, col. 9, lines 5-34, fig. 1) a firing lockout (disable functions based on positions, gaps, timer motor disable lockout), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (col. 14, lines 1-67, col. 17, line 42 to col. 20, line 67).
Beetel also teaches a gap/distance measurement device (50) of the gap between the jaws, contact sensors (60),  firing lockout (strain/displacement sensors 62 [0006-0017, 0052-0064, 0121]) force sensors (264/364, [0090, 0101, 0112]), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (CPU/gauge 140, [0006-0017, 0061, 0076], fig. 7) and a firing member (312/368) comprises a knife member (380) and a cam member (386), and wherein said cam member cammingly engages said second jaw during said firing stroke ([0093-0101], figs. 16-20) and teaches having a firing member (120 or 265) that is operable independently of a clamping actuator (122 or 230, [0066-0085], figs. 7-14).
Viola also teaches having similar threaded drive (74), a display/indicator (62/50) with feedback sensors that provide a display of claiming time (figs. 5-6 and 9) of jaws 21, 22, drive member progress, a lock/stop [0081, 0087] and delay of movement of firing sled [0012, 0058-0095], figs. 1-10) and Viola also teaches having a cutting/knife member (138) and a laterally-extending/camming member (142 [0062-0063]), and wherein said laterally-extending/camming member engages the second jaw (at 144/146) during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke ([0062-0063]),fig. 2).
Given the teachings and suggestion of Hooven to have the effector powered by an actuator to automatically  reset/retract the drive shaft, display status indicator for displaying feedback, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hooven’s device with having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and the firing member comprise a knife member and a cam member, and wherein said cam member cammingly engages said second jaw during said firing stroke wherein said firing member is operable independently of said actuator for automated control, safety, and/or feedback purposes as taught by Whitman et al. and Beetel that teach providing/displaying operation feedback to a user as further taught and evidenced by Viola.
Regarding claims 24-29, Hooven discloses a powered surgical stapler (30), comprising: a housing (FIG. 1) comprising a motor (45) configured to generate a rotary motion; an actuator (49, figs. 1-5 or trigger, power control 82 figs. 11-16) movable relative to said housing between an unactuated position and an actuated position; an elongate shaft (41) extending from said housing; an end effector (42/70, figs. 5-11 and/or 160 fig. 17) extending from said elongate shaft, wherein said end effector is comprises a first jaw (74) and a second jaw (75) moveable relative to first jaw (via pin 78, col. 5, lines 9-35, figs. 6-10) between an unclamped state and a clamped state in response to said actuator (col. 4, lines 45-67, col. 5, lines 10-67); a replaceable staple cartridge (80) seatable in said end effector (in 74); a firing member (82/83); configured to translate through said end effector during a firing stroke in response to said rotary motion of said motor, wherein said firing member is resettable into an unfired position (reset at contact of 87); wherein said firing member is operable independently of said actuator (fringing member can be operated with separate controller function and plurality of power switches, col. 3, lines 45-67, col. 6, lines 48-67);
a firing lockout (miniature sensors/limit switches/Abort, col. 8, lines 17-67, figs. 18-20) configured to stop said firing member from performing said firing stroke when said replaceable staple cartridge is not seated in said end effector; and wherein said powered surgical stapler is configured to indicate to a user via a plurality of indicators (display 31/32, 202, light diodes 163 and etc.) which indicate: whether said end effector is in one of said clamped state and said unclamped state; whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state; the position of said firing member; a locked-out status indicative of said firing member being prevented from performing said firing stroke by said firing lockout; and the force experienced by the firing member during a said firing stroke wherein said plurality of indicators further indicate the force experienced by said end effector when said end effector transitions between said unclamped state and said clamped state and wherein said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (col. 4, lines 1-63, col. 6, lines 1-67, col. 8, lines 10-67, figs. 1-12 and 17-20).
Hooven states:  “the presence of a cartridge and the presence of staples in that cartridge may also be sensed. All of this information may be fed back to a controller and stored and manipulated in the control unit so that the surgeon using the instrument will instantaneously receive information as to the placement of the staples, the cutting of the tissue, the presence of staples in the cartridge, etc.” (col. 6, lines 40-47)
Hooven fails to explicitly disclose or teach having a firing lockout, a display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and the firing member comprises a cutting/knife member and a laterally-extending/camming member, and wherein said laterally-extending/camming member engages said second jaw during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke.
	Whitman et al. teaches having a display (16, col. 4, lines 60-67, col. 9, lines 5-34, fig. 1) a firing lockout (timer motor disable lockout), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (col. 14, lines 35-67, col. 17, line 42 to col. 20, line 67).
Beetel also teaches a gap/distance measurement device (50), contact sensors (60),  firing lockout (strain/displacement sensors 62 [0006-0017, 0052-0064, 0121]) force sensors (264/364, [0090, 0101, 0112]), display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state (CPU/gauge 140, [0006-0017, 0076], fig. 7) and a firing member (312/368) comprises a cutting/knife member (380) and a laterally-extending/camming member (386), and wherein said laterally-extending/camming member engages said second jaw during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke ([0093-0101], figs. 16-20) and teaches having a firing member (120 or 265) that is operable independently of a clamping actuator (122 or 230, [0066-0085], figs. 7-14).
Viola also teaches having similar threaded drive (74), a display/indicator (62/50) with feedback sensors that provide a display of claiming time (figs. 5-6 and 9) of jaws 21, 22, drive member progress, a lock/stop [0081, 0087] and delay of movement of firing sled [0012, 0058-0095], figs. 1-10) and Viola also teaches having a cutting/knife member (138) and a laterally-extending/camming member (142 [0062-0063]), and wherein said laterally-extending/camming member engages said second jaw (at 144/146) during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke ([0062-0063]),fig. 2).
Given the teachings and suggestion of Hooven to have the effector powered by an actuator to automatically reset/retract the drive shaft, display status indicator providing feedback such as cartridge presences, staples used, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hooven’s device with having a firing lockout, display that displays whether a predetermined amount of time has elapsed after said end effector is transitioned into said clamped state and said firing lockout prevents said firing member from performing said firing stroke when said end effector is not in said clamped state and the firing member comprises a cutting/knife member and a laterally-extending/camming member, and wherein said laterally-extending/camming member engages said second jaw during said firing stroke and is configured to cammingly engage said second jaw during said firing stroke wherein said firing member is operable independently of said actuator for automated control, safety, and/or feedback purposes as taught by Whitman et al. and Heinrich et al. that teach providing/displaying operation feedback to a user as further taught and evidenced by Viola.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-29 have been considered but are moot because the new ground of rejection does not rely on all  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejections and specification objections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731